DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment received on 03/31/2020 has been considered. It is noted that claims 1, 3-15, and 17-19 have been amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4, and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flaction et al (US 2016/0213975).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1 and 13-19: Flaction et al discloses a method for determining biomechanical parameters of the stride of a runner, using an accelerometer device on one wrist, on one upper arm, on the head or on one shoe, comprising the steps of measuring an initial sequence of acceleration data in at least the vertical direction using said accelerometer device (see abstract; figure 3; paragraphs [0033]-[0037], showing device for determining parameters associated with a runner); identifying in said initial sequence of acceleration data at least one frequency component caused by relative motion of the accelerometer device relative to the runner center of masse (see abstract; paragraphs [0048], [0076], showing determining acceleration data based on frequency data); attenuating said frequency component, so as to determine a modified sequence of acceleration data (see abstract; paragraphs [0048], [0076], showing determining acceleration data based on frequency data); determining said biomechanical parameters from said modified sequence of acceleration data (see abstract; paragraphs [0033]-[0037], [0048], [0076], showing determining acceleration data based on frequency data).

Regarding claim 2: Flaction et al discloses wherein said step of identifying comprises: extracting the cadence directly from said initial sequence of acceleration data (see paragraph [0055], showing parameter calculated includes cadence/rhythm from acceleration); using said cadence for determining said frequency component (see paragraph [0055], showing parameter calculated includes cadence/rhythm from acceleration).

Regarding claim 4: Flaction et al discloses further comprising: verifying that the cadence determined directly from said initial sequence of acceleration data corresponds to the frequency peak (see paragraph [0055], showing parameter calculated includes cadence/rhythm from acceleration).

Regarding claims 11 and 12: Flaction et al discloses method performed in a wristwatch; wherein said step of measuring is performed in a wristwatch, while said steps of identifying, attenuating and determining are performed in a smartphone or in a computer (see paragraph [0007], [0009], [0033]-[0037], [0048], [0076).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Flaction et al (US 2016/0213975) in view of Weast et al (US 2013/0191034).
Regarding claims 3 and 10: Flaction et al discloses the invention substantially as claimed.
However, Flaction et al does not disclose wherein said step of identifying further comprises: extracting a sample window from said initial sequence of acceleration; performing a FFT of said sample window; determining the most significant frequency peak from the transformed signal.  
In an analogous invention, Weast et al teaches wherein said step of identifying further comprises: extracting a sample window from said initial sequence of acceleration; performing a FFT of said sample window; determining the most significant frequency peak from the transformed signal (see paragraphs [0094]-[0095], showing FFT window analysis).
It would have been obvious to a person of ordinary skill in the art before the invention was made to modify Flaction’s portable accelerometer device as taught by Weast’s energy expenditure for the purpose of having an analysis window sample for the device and its operation. This yields the expected result of increasing the user’s satisfaction and utility of the device.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Flaction et al (US 2016/0213975) in view of LeBoeuf et al (US 2016/0361020).
Regarding claims 5-9: Flaction et al discloses the invention substantially as claimed. 
However, Flaction et al does not disclose wherein said step of identifying further comprises retrieving at least one harmonic peak from said cadence and/or from said most significant peak, and wherein said step of attenuating comprises attenuating said harmonic peak; wherein said step of attenuating comprises attenuating frequencies at half the frequency of the cadence peak; wherein said step of attenuating comprises attenuating frequencies at some harmonics of the cadence peak; wherein said step of attenuating comprises attenuating the cadence peak by a first attenuation factor, and applying a greater attenuation to harmonics corresponding to the arm swing peak; wherein frequencies between two attenuated harmonics are less attenuated than said harmonics.  
In an analogous invention, LeBoeuf et al teaches wherein said step of identifying further comprises retrieving at least one harmonic peak from said cadence and/or from said most significant peak, and wherein said step of attenuating comprises attenuating said harmonic peak; wherein said step of attenuating comprises attenuating frequencies at half the frequency of the cadence peak; wherein said step of attenuating comprises attenuating frequencies at some harmonics of the cadence peak; wherein said step of attenuating comprises attenuating the cadence peak by a first attenuation factor, and applying a greater attenuation to harmonics corresponding to the arm swing peak; wherein frequencies between two attenuated harmonics are less attenuated than said harmonics (see paragraphs [0046]-[0050], showing determining harmonic and cadence information).
It would have been obvious to a person of ordinary skill in the art before the invention was made to modify Flaction’s portable accelerometer device as taught by LeBoeuf’s physical activity assessment apparatus for the purpose of having a harmonic peak and cadence analysis of the device and its operation. This yields the expected result of increasing the user’s satisfaction and utility of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571)270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715